DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/05/2021 has been entered. Claims 1-2, 4-10, 12-15, and 17-20 remain pending in the application. Applicant’s amendments to the Specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02/05/2021. Applicant’s amendments to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed on 02/05/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11 of the claim, “in which thein which” should be replaced with --in which--. Also, all instances of “body member(s)” should be replaced with --body portion(s)--. To avoid confusion and misidentification, terms should be consistent, particularly if the terms refer to a particular item. Overall, either “member(s)” or “portion(s)” may be used, but not both.
Claim 5 is objected to because of the following informalities: the second instance of “are sewn or glued together”, within the claim’s last two lines, should be deleted. 
Claim 8 is objected to because of the following informalities: in line 9 of the claim, “in which thein which” should be replaced with --in which--. Also, all instances of “body member(s)” should be replaced with --body portion(s)--. 
Claim 10 is objected to because of the following informalities: --the-- should be inserted before “first”. 
17 is objected to because of the following informalities: --the-- should be inserted before “middle” in line 10 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-2, 6, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0133591 (published 05/30/2013) issued to Silva in view of U.S. Patent No. 4745883 (patented 05/24/1988) issued to Bagetta and U.S. Patent No. 6081925 (patented 07/04/2000) issued to Reiber and U.S. Patent Pub. No. 2016/0208835 (published 07/21/2016) issued to Derr.
Regarding claim 1, Silva discloses a pet leash, comprising: a handle portion 100 (figure 1, free end 100) comprised of a fabric tube (paragraph 0026) having a total handle length (figure 1), wherein the fabric tube 100 has an end that forms a loop having a first side, a second side, and a distal end (figure 1; paragraph 0029), 
Silva does not disclose an elastic member disposed inside the fabric tube having a resting length that is shorter than the total handle length. Silva also does not disclose a sliding cinch member formed of a first body portion and a second body portion , each of the first and second body portions being flat and made of a non-rigid material, each of the first and second body portions having a back, the first and second body portions being arranged back to back, the first and second body portions being joined together at a first location and a second location, the first location and second location being on opposing sides of a middle section of the sliding cinch member in which the first and second body member are not joined, wherein a cinch passage is formed in the middle section between the first and second body portions. Silva finally does not disclose the sliding cinch member being formed of a first body member and a second body member, the sliding cinch member having a first extension on a first side of the cinch passage where the two body members are joined together and a second extension on a second side of the cinch passage opposite the first side of the cinch passage where the two body members are joined together.
Bagetta teaches an elastic member 5 (figure 3, elastic inner layer 5) disposed inside a fabric tube 4 (figure 3, where elastic inner layer 5 is inside cloth layer 4) having a rest length that is shorter than the total handle length (column 5, claim 1).
Derr teaches a sliding cinch member 3 (figure 1, sliding cinch 3) formed of a first body portion and a second body portion (figure 3; sliding cinch 3 has multiple portions, including a constricting body 4 and a friction ribs 6), each of the first and second body portions being flat (figures 1 and 3; paragraph 0016), each of the first and second body portions having a back (figures 1 and 3), the first and second body portions being arranged back to back (figures 1 and 3), the first and second body portions being joined together at a first location and a second location (figures 1 and 3), the first location and second location being on opposing sides of a middle section of the sliding cinch member (figures 1 and 3) in which the first and second body member are not joined wherein a cinch passage is formed in the middle section between the first and second body portions (figures 1-3), the sliding cinch member disposed over a loop such that a first side and a second side of the loop pass through the cinch passage (figures 1 and 3), the sliding cinch member having a first extension on a first side of the cinch passage where the two body members are joined together and a second extension on a second side of the cinch passage opposite the first side of the cinch passage where the two body members are joined together (figures 1-4), wherein the cinch passage is configured to frictionally engage the first and second sides of the loop and to slide along the first and second sides of the loop when pushed such that the sliding cinch member does not move along the first and second sides of the loop unless pushed (figures 1-4; abstract; paragraph 0019).  In addition, Reiber teaches a sliding cinch member formed of a first body portion and a second body portion (figure 2A, showing 22A as one body portion and 22B as another body portion), each body portion being made of a non-rigid material (column 3, lines 61-65) is well known.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva and include an elastic member disposed inside the fabric tube having a resting length that is shorter than the total handle length, as taught by Bagetta, as well as include a sliding cinch member formed of a first body portion and a second body portion, each body portion made of a non-rigid material, as taught by Reiber, as well as each of the first and second body portions being flat and made of a non-rigid material, each of the first and second body portions having a back, the first and second body portions being arranged back to back, the first and second body portions being joined together at a first location and a second location, the first location and second location being on opposing sides of a middle section of the sliding cinch member in which the first and second body member are not joined, wherein a cinch passage is formed in the middle section between the first and second body portions, along with the sliding cinch member being formed of a first body member and a second body member, the sliding cinch member having a first extension on a first side of the cinch passage where the two body members are joined together and a second extension on a second side of the cinch passage opposite the first side of the cinch passage where the two body members are joined together, as taught by Derr, in order to maintain control of the animal attached to a leash (e.g., Bagetta, column 3, lines 1-4), to create a compact line (Bagetta, column 1, lines 37-39), to permit manipulating a cinch without the cinch breaking from tensile forces (e.g., Reiber, column 3, lines 45-65) and to adjust the size of a loop so as to make the loop secure around an object (e.g., Derr, paragraphs 0016 and 0021; abstract).

Regarding claim 2, as dependent on claim 1, Silva as modified discloses the limitations of claim 1. Silva does not disclose the sliding cinch member being formed of leather.
Reiber teaches a sliding cinch member being formed of leather (column 1, lines 58-61, showing the strap capable of being made out of any material suitable for use as a clothing accessory---leather is suitable for use as a clothing accessory, e.g., leather jackets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the sliding cinch member being formed of leather, as taught by Reiber, in order to have the cinch member be made of resilient material (e.g., Reiber, column 3, lines 42-52).

Regarding claim 6, as dependent on claim 1, Silva as modified discloses the limitations of claim 1. Silva does not disclose the back of the each of the first and second body portions having a felt backing in the cinch passage.
Reiber teaches the back of each of first and second body portions having a felt backing in a cinch passage (figure 2A; column 3, lines 39-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the back of the each of the first and second body portions having a felt backing in the cinch passage, as taught by Reiber, in order to permit the body portions to move without causing a significant amount of abrasion (e.g., Reiber; column 3, line 65 – column 4, line 5).

Regarding claim 17, Silva discloses a pet leash assembly, comprising: a leash (figure 1) having a leash body (figure 1) and a loop handle 100 (figure 1, free end 100) at an end of the leash body (figure 1), the leash body and loop handle formed of a flattened fabric tube having a leash width (figure 1). 
Silva does not disclose the loop handle including an elastic member disposed inside the loop handle and having an unstretched length that is less than a total length of the loop handle. Silva also does not disclose a sliding cinch member formed of a first body portion and a second body portion, each of the first and second body portions being flat and made of a non-rigid material, each of the first and second body portions having a back, the first and second body portions being arranged back to back, the first and second body portions being joined together at a first location and a second location, the first location and second location being on opposing sides of a middle section of the sliding cinch member in which them which the first and second body member are not joined, thereby forming a cinch passage through middle section of the sliding cinch member, the sliding cinch member being disposed over the loop handle such that the loop handle passes through the cinch passage, the cinch passage being sized to frictionally engage the loop handle and configured to slide along the loop handle to adjust a size of a loop portion of the loop handle and having a cinch passage width that is less than the leash width.
Reiber teaches a sliding cinch member formed of a first body portion and a second body portion (figure 2A, showing 22A as one body portion and 22B as another body portion), each body portion being made of a non-rigid material (column 3, lines 61-65).
Derr teaches a sliding cinch member 3 (figure 1, sliding cinch 3) formed of a first body portion and a second body portion (figure 3; sliding cinch 3 has multiple portions, including a constricting body 4 and a friction ribs 6), each of the first and second body portions being flat (figures 1 and 3; paragraph 0016), each of the first and second body portions having a back (figures 1 and 3), the first and second body portions being arranged back to back (figures 1 and 3), the first and second body portions being joined together at a first location and a second location (figures 1 and 3), the first location and second location being on opposing sides of a middle section of the sliding cinch member (figures 1 and 3) in which the first and second body member are not joined, thereby forming a cinch passage through the middle section of the sliding cinch member 3 (figures 1-3), the sliding cinch member 3 being disposed over a loop handle such that the loop handle passes through the cinch passage (figures 1 and 3), the cinch passage being sized to frictionally engage the loop handle and configured to slide along the loop handle to adjust a size of a loop portion of the loop handle and having a cinch passage width that is less than the leash width (figures 1-4; abstract; paragraph 0019).
Bagetta teaches a loop handle including an elastic member 5 (figure 3, elastic inner layer 5) disposed inside the loop handle (figure 3) and having an unstretched length that is less than a total length of the loop handle (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva and include the loop handle including an elastic member disposed inside the loop handle and having an unstretched length that is less than a total length of the loop handle. Silva also does not disclose a sliding cinch member formed of a first body portion and a second body portion, each of the first and second body portions being flat and made of a non-rigid material, each of the first and second body portions having a back, the first and second body portions being arranged back to back, the first and second body portions being joined together at a first location and a second location, the first location and second location being on opposing sides of a middle section of the sliding cinch member in which them which the first and second body member are not joined, thereby forming a cinch passage through middle section of the sliding cinch member, the sliding cinch member being disposed over the loop handle such that the loop handle passes through the cinch passage, the cinch passage being sized to frictionally engage the loop handle and configured to slide along the loop handle to adjust a size of a loop portion of the loop handle and having a cinch passage width that is less than the leash width, as taught by Bagetta, Reiber, and Derr, in order to maintain control of the animal attached to a leash (e.g., Bagetta, column 3, lines 1-4), to create a compact line (Bagetta, column 1, lines 37-39), to permit manipulating a cinch without the cinch breaking from tensile forces (e.g., Reiber, column 3, lines 45-65) and to adjust the size of a loop so as to make the loop secure around an object (e.g., Derr, paragraphs 0016 and 0021; abstract).

Regarding claim 18, as dependent on claim 17, Silva as modified discloses the limitations of claim 17. Silva does not disclose the first and second body portions being made of leather.
Reiber teaches first and second body portions being made of leather (column 1, lines 58-61, showing the strap capable of being made out of any material suitable for use as a clothing accessory---leather is suitable for use as a clothing accessory, e.g., leather jackets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the first and second body portions being made of leather, as taught by Reiber, in order to have the cinch member be made of resilient material (e.g., Reiber, column 3, lines 42-52).

Regarding claim 20, as dependent on claim 17, Silva as modified discloses the limitations of claim 17. Silva does not disclose the back of the first and second body portions comprising a fibrous material in the cinch passage.
Reiber teaches the back of first and second body portions comprising a fibrous material in a cinch passage (figure 2A; column 3, lines 39-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the back of the first and second body portions comprising a fibrous material in the cinch passage, as taught by Reiber, in order to permit the body portions to move without causing a significant amount of abrasion (e.g., Reiber; column 3, line 65 – column 4, line 5).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Silva as modified by Bagetta and Reiber and Derr, as pertaining to claim 1 above, and further in view of U.S. Patent Pub. No. 20170295754 (published 10/09/2017) issued to Hiers.
Regarding claim 4, as dependent on claim 1, Silva as modified discloses the limitations of claim 1. Silva does not disclose the first and second body portions being joined at the first and second locations by a first and second rivet, respectively.
Hiers teaches first and second body portions 10 and 11 (figure 1, collar 10 and bungee 11) being joined at a first and second locations by a first 13 and second rivet 25, respectively (figure 1, rivets 13 and 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the first and second body portions being joined at the first and second locations by a first and second rivet, respectively, as taught by Hiers, in order to secure the two body portions together (e.g., Hiers, paragraph 0026).

Regarding claim 5, as dependent on claim 1, Silva as modified discloses the limitations of claim 1. Silva does not disclose the first and second body members being sewn or glued together.
Hiers teaches first and second body members being sewn or glued together (fabric cover 17 can be sewn or glued onto collar 10; paragraphs 0035 and 0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the first and second body members being sewn or glued together, as taught by Hiers, in order to secure the two body portions together (e.g., Hiers, paragraph 0026).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silva as modified by Bagetta and Reiber and Derr, as pertaining to claims 1 and 4 above, and further in view of U.S. Patent No. 4019463 (published 04/26/1977) issued to Kitchen.
Regarding claim 7, as dependent on claim 4, Silva as modified discloses the limitations of claim 4. Silva does not disclose the rivets being both positioned on the same side of a centerline through the sliding cinch member that is perpendicular to a direction in which the handle portion passes through the cinch portion.
Kitchen teaches rivets 24 (figure 2, rivets 24) being both positioned on the same side of a centerline (figures 1 and 3, showing rivets 24 being positioned on the same side of a centerline of connector member 20) through a sliding cinch member 20 (figures 1-3, connector member 20, showing connector member 20 having rivets 24 on the same side of a center line of the connector member; column 2, lines 34-55) that is perpendicular to a direction in which a handle portion 14 (figure 1, leash portion 14) passes through the cinch portion (figures 1-3; column 2, lines 34-55).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the rivets being both positioned on the same side of a centerline through the sliding cinch member that is perpendicular to a direction in which the handle portion passes through the cinch portion, as taught by Kitchen, in order to permit a rip-proof type connection at a leash end and to allow a pet leash loop to be easily changed to fit any size animal (e.g., Kitchen, column 2, lines 51-55).

Claims 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Reiber and Derr.
Regarding claim 8, Silva discloses a pet leash assembly having an adjustable loop handle, comprising: a handle portion 100 (figure 1, free end 100) forming a loop (figure 1; paragraph 0029).
Silva does not disclose a sliding cinch member formed of a first body portion and a second body portion, each of the first and second body portions being flat and made of a non-rigid material, each of the first and second body portions having a back, the first and second body portions being arranged back to back, the first and second body portions being joined together at a first location and a second location, the first location and second location being on opposing sides of a middle section of the sliding cinch member in which them which the first and second body member are not joined, thereby forming a cinch passage through the middle section of the sliding cinch member between the first and a second body portions, the sliding cinch member disposed over the loop such that a first side and a second side of the loop pass through the cinch passage, the sliding cinch member being configured to frictionally engage the first and second sides of the loop and being further configured to slide along the first and second sides of the loop when in frictional engagement with the loop, wherein the first and second body members form a first flat extension extending away from the middle section at the first location where the first and second body members are joined together, and wherein the first and second body members form a second flat extension extending away from the middle section at the second location where the first and second body members are joined together and in an opposite direction from the first flat extension.
Derr teaches a sliding cinch member 3 (figure 1, sliding cinch 3) formed of a first body portion and a second body portion (figure 3; sliding cinch 3 has multiple portions, including a constricting body 4 and a friction ribs 6), each of the first and second body portions being flat (figures 1 and 3; paragraph 0016), each of the first and second body portions having a back (figures 1 and 3), the first and second body portions being arranged back to back (figures 1 and 3), the first and second body portions being joined together at a first location and a second location (figures 1 and 3), the first location and second location being on opposing sides of a middle section of the sliding cinch member (figures 1 and 3) in which the first and second body member are not joined wherein a cinch passage is formed in the middle section between the first and second body portions (figures 1-3), the sliding cinch member disposed over a loop such that a first side and a second side of the loop pass through the cinch passage (figures 1 and 3), the sliding cinch member having a first extension on a first side of the cinch passage where the two body members are joined together and a second extension on a second side of the cinch passage opposite the first side of the cinch passage where the two body members are joined together (figures 1-4), wherein the cinch passage is configured to frictionally engage the first and second sides of the loop and to slide along the first and second sides of the loop when pushed such that the sliding cinch member does not move along the first and second sides of the loop unless pushed (figures 1-4; abstract; paragraph 0019).  In addition, Reiber teaches a sliding cinch member formed of a first body portion and a second body portion (figure 2A, showing 22A as one body portion and 22B as another body portion), each body portion being made of a non-rigid material (column 3, lines 61-65) is well known.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva  as modified and include a sliding cinch member formed of a first body portion and a second body portion, each of the first and second body portions being flat and made of a non-rigid material, each of the first and second body portions having a back, the first and second body portions being arranged back to back, the first and second body portions being joined together at a first location and a second location, the first location and second location being on opposing sides of a middle section of the sliding cinch member in which the first and second body members are not joined, thereby forming  a cinch passage through the middle section of the sliding cinch member between the first and a second body portions, wherein the first and second body members form a first flat extension extending away from the middle section at the first location where the first and second body members are joined together, and wherein the first and second body members form a second flat extension extending away from the middle section at the second location where the first and second body members are joined together and in an opposite direction from the first flat extension, as taught by Reiber and Derr, in order to permit manipulating a cinch without the cinch breaking from tensile forces (e.g., Reiber, column 3, lines 45-65) and to adjust the size of a loop so as to make the loop secure around an object (e.g., Derr, paragraphs 0016 and 0021; abstract).

Regarding claim 10, as dependent on claim 8, Silva as modified discloses the limitations of claim 8. Silva does not disclose the first and second body portions being made of leather.
Reiber teaches first and second body portions being made of leather (column 1, lines 58-61, showing the strap capable of being made out of any material suitable for use as a clothing accessory---leather is suitable for use as a clothing accessory, e.g., leather jackets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the first and second body portions being made of leather, as taught by Reiber, in order to have the cinch member be made of resilient material (e.g., Reiber, column 3, lines 42-52).

Regarding claim 14, as dependent on claim 8, Silva as modified discloses the limitations of claim 8. Silva does not disclose the back of the each of the first and second body portions having a felt backing in the cinch passage.
Reiber teaches the back of each of first and second body portions having a felt backing in a cinch passage (figure 2A; column 3, lines 39-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the back of the each of the first and second body portions having a felt backing in the cinch passage, as taught by Reiber, in order to permit the body portions to move without causing a significant amount of abrasion (e.g., Reiber; column 3, line 65 – column 4, line 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silva, as modified by Reiber and Derr as pertaining to claim 8 above, and further in view of Bagetta.
Regarding claim 9, as dependent on claim 8, Silva as modified discloses the limitations of claim 8. Silva does not disclose the loop comprising an elastic member configured to stretch to allow the loop to be lengthened, and wherein the loop is comprised of a material that hold the elastic member, wherein the material has a length that is longer than an unstretched length of the elastic member, thereby limiting a distance which the elastic member can be stretched.
Bagetta teaches a loop 2 (figure 2, wrist band 2) comprising an elastic member 5 (figure 3, elastic inner layer 5) configured to stretch to allow the loop to be lengthened (abstract), and wherein the loop is comprised of a material 4 (figure 3, cloth layer 4) that hold the elastic member 5 (figure 3, elastic inner layer 5 shown to be disposed inside cloth layer 4), wherein the material 4 has a length that is longer than an unstretched length of the elastic member (column 5, claim 1), thereby limiting a distance which the elastic member can be stretched (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the loop comprising an elastic member configured to stretch to allow the loop to be lengthened, and wherein the loop is comprised of a material that hold the elastic member, wherein the material has a length that is longer than an unstretched length of the elastic member, thereby limiting a distance which the elastic member can be stretched, as taught by Bagetta, in order to maintain control of an animal attached to a leash (e.g., Bagetta, column 3, lines 1-4) and to create a compact line (Bagetta, column 1, lines 37-39).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silva as modified by Reiber and Derr, as pertaining to claim 8 above, and further in view of Hiers.
Regarding claim 12, as dependent on claim 8, Silva as modified discloses the limitations of claim 8. Silva does not disclose the first and second body portions being joined at the first and second locations by a first and second rivet, respectively.
Hiers teaches first and second body portions 10 and 11 (figure 1, collar 10 and bungee 11) being joined at a first and second locations by a first 13 and second rivet 25, respectively (figure 1, rivets 13 and 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the first and second body portions being joined at the first and second locations by a first and second rivet, respectively, as taught by Hiers, in order to secure the two body portions together (e.g., Hiers, paragraph 0026).

Regarding claim 13, as dependent on claim 8, Silva as modified discloses the limitations of claim 8. Silva does not disclose the first and second body portions being sewn or glued together at the first and second flat extensions.
Hiers teaches first and second body members being sewn or glued together at first and second flat extensions (fabric cover 17 can be sewn or glued onto collar 10; paragraphs 0035 and 0044).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the first and second body members being sewn or glued together, as taught by Hiers, in order to secure the two body portions together (e.g., Hiers, paragraph 0026).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silva as modified by Reiber, Derr, and Hiers, as pertaining to claims 8 and 12 above, and further in view of Kitchen.
Regarding claim 15, as dependent on claim 12, Silva as modified discloses the limitations of claim 4. Silva does not disclose the rivets being both positioned on the same side of a centerline through the sliding cinch member that is perpendicular to a direction in which the handle portion passes through the cinch portion.
Kitchen teaches rivets 24 (figure 2, rivets 24) being both positioned on the same side of a centerline (figures 1 and 3, showing rivets 24 being positioned on the same side of a centerline of connector member 20) through a sliding cinch member 20 (figures 1-3, connector member 20, showing connector member 20 having rivets 24 on the same side of a center line of the connector member; column 2, lines 34-55) that is perpendicular to a direction in which a handle portion 14 (figure 1, leash portion 14) passes through the cinch portion (figures 1-3; column 2, lines 34-55).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the rivets being both positioned on the same side of a centerline through the sliding cinch member that is perpendicular to a direction in which the handle portion passes through the cinch portion, as taught by Kitchen, in order to permit a rip-proof type connection at a leash end and to allow a pet leash loop to be easily changed to fit any size animal (e.g., Kitchen, column 2, lines 51-55).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Silva as modified by Bagetta, Reiber, and Derr, as pertaining to claims 17 and 18 above, and further in view of Kitchen.
Regarding claim 19, as dependent on claim 18, Silva as modified discloses the limitations of claim 18. Silva does not disclose the two flat body portions being attached together by a first rivet at the first location and a second rivet at the second location.
Kitchen teaches two flat body portions 12 and 20 (figures 1-3; leash 12 and connector member 20) being attached together by a first rivet at a first location and a second rivet at a second location (figure 2, showing rivets 24 attaching leash 12 and connector member 20 at two separate locations).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silva as modified and include the two flat body portions being attached together by a first rivet at the first location and a second rivet at the second location, as taught by Kitchen, in order to permit fastening a leash with a cinch member (e.g., Kitchen, column 2, lines 34-55).







Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-2, 4, 6-8, 10, 12, 14-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art References
	The following prior art references were not considered in the prior rejection of record, and are now considered pertinent for this rejection; however, they are not relied upon in this action: U.S. Patent No. 6125616 (Brown) and U.S. Patent No. 7980201 (Muelken) discloses fibrous material that lines panel sides; U.S. Patent No. 6017174 (Ross), U.S. Patent No. 5806731 (Mark), U.S. Patent Pub. No. 20030145928 (Smith), U.S. Patent Pub. No. 2050211188 (Grilliot), and U.S. Patent Pub No. 20150351524 (Martinez) disclose a sliding cinch member with a cinch passage; cord lock video (YouTube webpage; see PTO-892 form for link) discloses various types of sliding cinch members; and ValueBeltsPlus webpage (see-PTO-892 for URL) discloses rivets on a centerline connecting two flat body portions together.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647